Exhibit 12.1 GRAYTELEVISION, INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Three Months Ended Year Ended December 31, March 31, 2017 (dollars in thousands) EARNINGS: Income before income taxes $ 17,834 $ 105,691 $ 65,749 $ 79,797 $ 31,435 $ 47,317 Interest expensed and capitalized(1) 23,191 97,236 74,411 68,913 52,445 59,443 Estimate of the interest within rental expense(2) 313 1,155 944 722 521 - Earnings $ 41,338 $ 204,082 $ 141,104 $ 149,432 $ 84,401 $ 106,760 FIXED CHARGES: Interest expensed and capitalized(1) $ 23,191 $ 97,236 $ 74,411 $ 68,913 $ 52,445 $ 59,443 Estimate of the interest within rental expense(2) 313 1,155 944 722 521 511 Fixed charges $ 23,504 $ 98,391 $ 75,355 $ 69,635 $ 52,966 $ 59,954 PREFERRED STOCK DIVIDENDS: Preferred dividends $ - $ - $ - $ - $ - $ 4,095 Ratio of income before provision for taxes to net income - 1.68 Preference security dividend requirements (3) $ - $ - $ - $ - $ - $ 6,888 COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS $ 23,504 $ 98,391 $ 75,355 $ 69,635 $ 52,966 $ 66,842 RATIO OF EARNINGS TO FIXED CHARGES 1.76 2.07 1.87 2.15 1.59 1.78 RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS 1.60 Includes amortization of premiums, discounts and capitalized expenses related to indebtedness. Interest within rental expense is estimated at 33% of rental expense. (3) Preference security dividend requirements for purposes of the ratio to represent the amount of pre-tax earnings that would be required to pay the dividends on outstanding preference securities of the registrant and other fully or proportionally consolidated entities. Preferred dividend requirements include accretion in the carrying value of redeemable preferred stock.
